EXHIBIT 10.TT

 

OMNIBUS STOCK PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

AGREEMENT, made effective as of                                   by and between
Mercantile Bankshares Corporation, a Maryland corporation (“Company”), and
                                  (“Award Recipient”):

 

WHEREAS, the Company maintains the Mercantile Bankshares Corporation 1999
Omnibus Stock Plan (“Omnibus Stock Plan”) under which the Company’s Compensation
Committee (“Committee”) of the Board of Directors (“Board”) may, among other
things, award shares of the Company’s Common Stock of $2.00 par value (“Common
Stock”) to such members of the Company’s management team as the Committee may
determine, subject to such terms, conditions, or restrictions as the Committee
may deem appropriate; and

 

WHEREAS, pursuant to the Omnibus Stock Plan, the Committee, with the approval of
the Board, has granted to the Award Recipient a restricted stock award subject
to this Agreement setting forth the terms and conditions applicable to such
award in accordance with Article 5 of the Omnibus Stock Plan; and

 

WHEREAS, the Award Recipient desires to accept said award in accordance with the
terms and provisions of the Omnibus Stock Plan and this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Company and Award Recipient agree as follows:

 

1.             AWARD OF SHARES:

 

Under the terms of the Omnibus Stock Plan, the Committee has granted to the
Award Recipient, and has caused to be recorded on the books of the Company, a
restricted stock award made on                                   (“Award Date”),
of                                   shares of Common Stock (“Award Shares”)
subject to the terms, conditions, and restrictions set forth in this Agreement. 
The Award Recipient has paid to the Company a purchase price of $
                                 , equal to $0.01 for each Award Share granted
hereunder.

 

2.                                      AWARD RESTRICTIONS:

 

The Award Shares shall be nontransferable and subject to forfeiture until such
shares vest in accordance with the provisions set forth below.  Subject to
Section 4 of this Agreement, the Award Shares shall become fully vested at the
end of the three-year period ending                                   (the
“restriction period”), if the Award Recipient shall have been continuously
employed by the Company throughout such restriction

 

1

--------------------------------------------------------------------------------


 

period.  The number of Award Shares which may become vested upon expiration of
the  restriction period are set forth below.

 

Number of Award
Shares Vesting

 

Restriction
Period Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Upon the vesting of Award Shares by virtue of the lapse of the restriction
period set forth above or under Section 4 of this Agreement, the Company shall
deliver to the Award Recipient (or the person or persons entitled thereto under
Section 12 of this Agreement in the event of her death) a stock certificate
covering the requisite number of vested shares registered on the Company’s books
within 30 days after vesting.  Upon receipt of such stock certificate, the
holder is free to hold or dispose of such certificate at will, subject to any
applicable securities laws or regulations governing transferability of shares of
the Company.

 

During the restriction period and prior to vesting, Award Shares are not
transferable by the Award Recipient by means of sale, assignment, exchange,
pledge, hypothecation, or otherwise (other than by will or other instrument
taking effect upon her death or the laws of descent and distribution).

 

3.                                      STOCK CERTIFICATES:

 

Prior to the vesting of the Award Shares, the stock certificate(s) evidencing
the Award Shares shall be registered on the Company’s books in the name of the
Award Recipient as of the Award Date.  Physical possession or custody of such
stock certificate(s) shall be retained by the Company until such time as the
shares are vested.  While in its possession, the Company reserves the right to
place a legend on the stock certificate(s) restricting the transferability of
such certificate(s) and referring to the terms and conditions (including
forfeiture) approved by the Committee and applicable to the shares represented
by the certificate(s).  The Award Recipient shall deliver to the Company such
number of stock powers, endorsed in blank, as the Committee shall require with
respect to the Award Shares to be held by the Company during the restriction
period.

 

Prior to the vesting of the Award Shares, the Award Recipient shall be entitled
to vote the Award Shares and to all other rights of a holder of Common Stock of
the Company, except that cash dividends will not be paid to the Award Recipient
but shall be withheld by the Company on the following terms.  The Company shall
maintain and record a calculation of the number of additional shares of Common
Stock (“Additional Award Shares”) that the Award Recipient would own at the end
of the restriction period (or at such earlier date on which Award Shares shall
become vested under Section 4 of this Agreement) as if cash dividends
(commencing with the dividend payable in                    ) had been payable
to the Award Recipient and had been reinvested in Common Stock (including
fractional shares) of the Company by her as a participant in the Company’s
Dividend Reinvestment and Stock Purchase Plan (as in effect on the date

 

2

--------------------------------------------------------------------------------


 

hereof, or any such amended or successor plan).  Upon the vesting of the Award
Shares, a certificate for the Additional Award Shares shall be issued to the
Award Recipient in the same manner as will apply to the Award Shares and shall
be deemed to be awarded as a supplemental restricted stock award under the
Omnibus Stock Plan, in consideration of the amount of cash dividends withheld,
with cash paid in lieu of any fractional Additional Award Share.  If any Award
Shares do not become vested, the Additional Award Shares attributable thereto
will not be issued and no payments to the Award Recipient with respect to such
Award Share cash dividends will be made.

 

Any securities or other property distributable to holders of Common Stock of the
Company, other than cash dividends, prior to the vesting of Award Shares, shall
be treated in the same way, subject to the same vesting and forfeiture
conditions, as Award Shares and shall not be distributed to the Award Recipient
unless and until such Award Shares become vested.

 

4.                                      TERMINATION OF EMPLOYMENT:

 

If the Award Recipient’s employment with the Company terminates due to death or
total and permanent disability or by reason of involuntary termination of her
employment by the Company in violation of any employment agreement, during the
restriction period, any Award Shares which are then subject to restriction shall
become fully vested as of such date of termination of employment.  If the
employment of the Award Recipient with the Company is terminated for any other
reason during the restriction period, no Award Shares which are then subject to
restriction shall become vested and such Award Shares shall be forfeited by the
Award Recipient and revert to the Company, without payment of any consideration
to the Award Recipient.  The Committee shall have absolute discretion (subject
to any applicable laws) to determine whether an authorized leave of absence or
absence on military or government service or otherwise shall constitute a
termination of employment for purposes of this Agreement.  The Committee shall
have absolute discretion to determine whether an Award Recipient’s termination
of employment is due to total and permanent disability.  The Committee may
require the Award Recipient to provide whatever evidence the Committee deems
desirable to ascertain whether the Award Recipient is totally and permanently
disabled.

 

5.                                      WITHHOLDING TAXES AND TAX ELECTIONS:

 

The Company shall have the right to deduct from any compensation or any other
payment of any kind (including withholding the issuance of shares of Common
Stock) due the Award Recipient the amount of any federal, state or local taxes
required by law to be withheld as a result of the grant of the restricted stock
award or the lapse of the restriction period in whole or in part; provided,
however, that the value of the shares of Common Stock withheld may not exceed
the statutory minimum withholding amount required by law.  In lieu of such
deduction, the Company may require the Award Recipient to make a cash payment to
the Company or an Affiliate equal to the amount required to be withheld.  If the
Award Recipient does not make such payment when

 

3

--------------------------------------------------------------------------------


 

requested, the Company may refuse to issue any Common Stock certificate under
this Agreement until arrangements satisfactory to the Committee for such payment
have been made.

 

The Award Recipient has received an information letter disclosing that an
election could be made under Section 83(b) of the Internal Revenue Code of 1986,
as amended, under which she could recognize income on the grant of Award Shares
at the time of the grant and prior to the vesting of such Award Shares.

 

6.                                      IMPACT ON OTHER BENEFITS:

 

The value of the restricted stock award (either on the Award Date or at the time
the shares are vested) shall not be includable as compensation or earnings for
purposes of any other benefit plan offered by the Company.

 

7.                                      ADMINISTRATION:

 

The Committee or the Board shall have full authority and discretion (subject
only to the express provisions of the Omnibus Stock Plan) to decide all matters
relating to the administration, interpretation and implementation of the Omnibus
Stock Plan and this Agreement.  All such Committee determinations shall be
final, conclusive, and binding upon the Company, the Award Recipient, and any
and all interested parties.

 

8.                                      RIGHT TO CONTINUED EMPLOYMENT:

 

Nothing in the Omnibus Stock Plan or this Agreement shall be construed as a
contract of employment between the Company and the Award Recipient, or as a
contractual right of the Award Recipient to continue in the employ of the
Company or any affiliate.

 

9.                                      AMENDMENTS:

 

This Agreement contains the entire agreement between the parties with respect to
the subject matter contained herein and may not be modified, except as provided
in the Omnibus Stock Plan or in a written document signed by each of the parties
hereto.

 

4

--------------------------------------------------------------------------------


 

10.                               FORCE AND EFFECT:

 

This Agreement is intended to conform in all respects with, and is subject to
all applicable provisions of, the Omnibus Stock Plan (including, without
limitation, the antidilution and other provisions of Article 7), which is
incorporated herein by reference.  Inconsistencies between the Agreement and the
Omnibus Stock Plan shall be resolved in accordance with the terms of the Omnibus
Stock Plan.  In the event of any ambiguity in the Agreement or any matters as to
which the Agreement is silent, the Omnibus Stock Plan shall govern.

 

11.                               PREVAILING LAWS:

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Maryland, without regard to the conflict of laws
principles thereof.

 

12.                               SUCCESSORS:

 

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and the Award Recipient and his heirs, personal
representatives and assigns.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Award Recipient has hereunto set her hand and
seal, on this            day of                           .

 

ATTEST:

Mercantile Bankshares Corporation

 

 

 

 

 

 

By:

 

 

 

 

John L. Unger, Secretary

 

Edward J. Kelly, III.

 

 

Chairman, President & CEO

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned,                           an individual
residing at
                                                                                        ,
whose social security number is                              , hereby sells,
assigns and transfers unto Mercantile Bankshares Corporation or its successor
                    shares of Common Stock, $2.00 par value per share, of the
Mercantile Bankshares Corporation (the “Company”) standing in my name of the
books of the Company, represented by Certificate No.                    , which
is attached hereto, and hereby irrevocably constitutes and appoints Mercantile
Bankshares Corporation as my attorney to transfer the said stock on the books of
the Company with full power of substitution in the premises.

 

WITNESS:

 

 

 

 

 

 

 

Shareholder

 

 

 

 

Dated:

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 